

114 S1325 IS: To designate the Department of Veterans Affairs community based outpatient clinic in Newark, Ohio, as the Daniel L. Kinnard Department of Veterans Affairs Community Based Outpatient Clinic.
U.S. Senate
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1325IN THE SENATE OF THE UNITED STATESMay 13, 2015Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo designate the Department of Veterans Affairs community based outpatient clinic in Newark, Ohio,
			 as the Daniel L. Kinnard Department of Veterans Affairs Community Based
			 Outpatient Clinic.
	
 1.FindingsCongress finds the following: (1)Daniel L. Kinnard was born on October 21, 1949, in Mount Vernon, Ohio.
 (2)While residing in Newark, Ohio, Daniel L. Kinnard enlisted in the Army at Fort Hayes, Ohio, on November 14, 1966, and served as a Specialist Fourth Class in the 101st Airborne Division.
 (3)Specialist Kinnard was awarded the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, Parachutist Badge, Sharpshooter Badge with Rifle Bar, Bronze Star for Valor, Purple Heart, Good Conduct Medal, and the Combat Medical Badge.
 (4)Specialist Kinnard’s citation for the Bronze Star said, For heroism in combat against a hostile force in the Republic of Vietnam on 17 February 1968. Specialist Four Kinnard distinguished himself while attached as a medic on a combat operation near Quang Tri, Republic of Vietnam. The point platoon made contact with enemy positions in a hedgerow and two of the point men were seriously wounded. Without hesitation, Specialist Kinnard rushed through the heavy volume of enemy fire to reach the wounded men. With complete disregard for his own personal safety, Specialist Kinnard remained exposed to enemy fire while he treated the wounded men. Once he administered first aid to the wounded, Specialist Kinnard organized their evacuation under fire. His personal bravery and devotion to duty were in keeping with the highest traditions of the military service and reflect great credit upon himself, his unit, and United States Army..
 (5)Specialist Kinnard was killed in action on March 9, 1968, while rendering aid to his fellow paratroopers.
			2.Daniel L. Kinnard Department of Veterans Affairs Community Based Outpatient Clinic
 (a)DesignationThe community based outpatient clinic of the Department of Veterans Affairs located in Newark, Ohio, shall after the date of the enactment of this Act be known and designated as the Daniel L. Kinnard Department of Veterans Affairs Community Based Outpatient Clinic.
 (b)ReferencesAny reference in any law, regulation, map, document, paper, or other record of the United States to the community based outpatient clinic of the Department of Veterans Affairs referred to in subsection (a) shall be deemed to be a reference to the Daniel L. Kinnard Department of Veterans Affairs Community Based Outpatient Clinic.